Citation Nr: 0107915	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-23 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appealed that decision and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  A rating decision in February 1987 denied reopening a 
previously denied claim of entitlement to service connection 
for hypertension.

2.  Evidence received since the February 1987 rating 
decision, consisting of post-service diagnosis and treatment 
for hypertension, is cumulative of and redundant, and, either 
by itself or in connection with evidence previously 
assembled, is not of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The February 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2000).

2.  The evidence received since February 1987 is not new and 
material, and the veteran's claim for service connection for 
hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for hypertension was 
originally denied by the RO in February 1970.  In February 
1987, the RO denied reopening a previously denied claim of 
entitlement to service connection for hypertension.  The 
veteran was notified of this decision by letter issued 
February 3, 1987.  As the veteran did not file a notice of 
disagreement with this decision within one year of notice of 
the decision, the Board finds that the February 1987 RO 
rating decision became final.  See 38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000); Person 
v. Brown, 5 Vet. App. 449, 450 (1993). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In January 1995, the veteran entered a request to reopen a 
claim for service connection for hypertension.  In the June 
1995 rating decision on appeal, the RO denied reopening of 
the claim.  The Board notes that the June 1995 rating 
decision erroneously styled the issue as one of whether a 
claim for service connection for hypertension was "well 
grounded."  Because of the prior final rating decision in 
February 1987, the issue should have been styled as whether 
new and material evidence had been presented to reopen a 
claim for service connection for hypertension.  In the letter 
notice to the veteran, however, the RO informed the veteran 
that, "[i]n order to reopen your claim for [service 
connection for hypertension], you must furnish medical 
evidence in support of your claim within 1 year from date of 
this letter; otherwise, no benefits may be awarded based on 
an incomplete application."  By its decision, the RO 
effectively denied reopening of the veteran's previously 
denied claim for service connection for hypertension.  In 
July 1995, on a Statement in Support of Claim, the veteran 
"requested that you review my claim for compensation."  By 
this statement, the Board finds that the veteran effectively 
entered notice of disagreement with the June 1995 RO rating 
decision denying reopening of service connection.  A 
statement of the case was not entered until February 1997.  
Thereafter, in June 1997, the veteran submitted a Statement 
in Support of Claim expressing a desire to appeal this 
decision and for a personal hearing.

In this veteran's case, the February 1997 statement of the 
case effectively advised the veteran that he had one year 
from notice of a subsequent July 1996 RO rating decision 
denial of reopening within which to submit a substantive 
appeal.  The statement of the case failed to inform the 
veteran that he had the lesser of 60 days or only one year 
from the June 1995 RO rating decision in which to enter a 
substantive appeal to that decision.

The Board notes that the veteran's June 1997 Statement in 
Support of Claim was not submitted within 60 days of issuance 
of the February 1997 statement of the case or within one year 
of notice of the June 1995 rating decision.  Nevertheless, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the lack of a timely filed substantive 
appeal does not deprive the Board of jurisdiction over an 
appeal initiated by a timely notice of disagreement when the 
veteran was informed by the RO that he had additional time 
(which extended beyond one year from notice of a rating 
decision) in which to submit a timely substantive appeal.  
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  For this 
reason, the Board finds that the June 1995 rating decision 
denial of reopening of a claim for service connection for 
hypertension is the claim currently on appeal to the Board, 
although there have been subsequent decisions issued (in 
January 1996, July 1996, and February 1998) during the 
pendency of this claim.  See also Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (lack of timely filed VA Form 9 Appeal 
does not deprive the Board of jurisdiction over appeal 
initiated by timely notice of disagreement). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis, including on the basis of the lack of new and material 
evidence presented to reopen a prior final claim.  The 
evidence of record at the time of the prior final rating 
decision in February 1987 consisted of the following: service 
medical records that contained no diagnosis of hypertension, 
with blood pressure readings of 145/85 at separation; a 
January 1970 VA examination report reflecting blood pressure 
readings of 146/82, 148/80 and 146/82, that did not contain a 
diagnosis of hypertension; a statement from a private 
physician who reported treating the veteran from June 1972 to 
February 1985 for various disorders including known 
hypertensive vascular disease for 14 years; and an October 
1986 statement from another physician who diagnosed 
hypertension but found normal current blood pressure.  

The evidence received since the February 1987 denial consists 
of the following: private treatment records from April 1985 
to July 1994 showing treatment for numerous disorders, with a 
September 1985 entry showing hypertension under good control; 
a January 1996 report from a private physician who said that 
the veteran had a 20 year history of hypertension; oral 
testimony presented at a personal hearing before the RO in 
July 1997 (that his blood pressure was up in service, he 
first saw a physician after service in 1968, but did not have 
and could not get the records, he filed a service connection 
claim in April 1969, he began seeing another private 
physician in 1972, he did not have an examination by his 
employer in 1968 but got dizzy at work, and he first went to 
VA at some point from 1974 to 1976); private treatment 
records from March 1987 to September 1999 showing treatment 
for various disorders, including essential hypertension; a VA 
treatment report from March 2000 showing treatment for 
various disorders, including hypertension; and a statement 
from a private physician who reported treating the veteran 
for various disorders, including hypertension, between March 
and June 2000.  

In addition, the Board notes that the veteran has submitted 
copies of his service personnel records, which were received 
directly at the Board in August 2000.  The veteran did not 
sign a waiver of his right to have such evidence reviewed by 
the RO.  See 38 C.F.R. § 20.1304(c) (2000).  The Board notes, 
however, that the personnel records do not show a diagnosis 
of hypertension in service.  These records are, therefore, 
not "pertinent" to the veteran's claim and the requirements 
of 38 C.F.R. § 20.1304(c) do not apply.  

Following a careful review of the evidence in this case, the 
Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156 in order to 
reopen his claim for service connection for hypertension.  
The original denial of service connection in February 1970 
was based on the absence of any findings of hypertension, 
either in service or within the one year presumptive period, 
as well as the absence of any medical evidence of 
hypertension after service.  By February 1987, when the RO 
next denied reopening the veteran's claim, he was able to 
present evidence of post-service hypertension, but there was 
still no evidence of hypertension in service, or within the 
one year presumptive period, and no evidence of a nexus 
between hypertension first diagnosed many years after 
separation, and the veteran's period of service.  The veteran 
still has not presented any evidence of hypertension in 
service, or within the one year presumptive period, and has 
not presented evidence of a nexus between currently diagnosed 
hypertension and his period of service.  

The evidence received since February 1987 still does not 
consist of evidence of hypertension either in service, or 
within the one year presumptive period, or of a nexus between 
hypertension and the veteran's period of service.  Instead, 
the additional evidence which shows current hypertensive 
vascular disease, and histories which reflect diagnosis of 
hypertensive vascular disease beginning several years after 
service, is cumulative of evidence already of record.  The 
evidence merely shows post-service treatment for 
hypertension, thus establishing that the veteran currently 
suffers from hypertension, and has suffered from that disease 
beginning many years after service, facts that had already 
been established in the February 1987 decision. 

For these reasons, the Board finds that the evidence received 
since February 1987 is cumulative, and is not, by itself or 
in connection with evidence already of record, so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim for service connection for hypertension.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 
20.1103. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the appeal is denied.


		
	JEFFREY D. PARKER
Acting Member, Board of Veterans' Appeals



 

